IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-30840
                                      Summary Calendar



       CHERYL LOU LAVIGNE,

                                                           Plaintiff-Appellant,

                                             versus

       LIBERTY LIFE INSURANCE COMPANY;
       WILLIAM R. MEEKS,

                                                           Defendants-Appellees.


                   Appeal from the United States District Court for
                          the Middle District of Louisiana
                              (USDC No. 99-CV-992)
           _______________________________________________________
                                 February 1, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

       Cheryl Lou Lavigne appeals pursuant to a certification ruling under 28 U.S.C.

§ 1292(b). Because she failed to request permission to appeal pursuant to Fed. R. App.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
P. 5 and because she failed to comply with the timeliness requirements of § 1292(b), we

dismiss her appeal for lack of jurisdiction.

       DISMISSED.




                                               2